Citation Nr: 1819355	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-00 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to January 13, 1994.  He had additional active service from January 14, 1994 to December 1994 that was under other than honorable conditions.  Therefore, the latter period will not be considered active service for the purposes of this claim.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a right shoulder disability, to include as secondary to a left shoulder disability, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was denied in a November 1995 rating decision that was not appealed and became final.

2.  Evidence added to the record since the November 1995 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disability, to include as secondary to a left shoulder disability, and raises the possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the November 1995 rating decision, denying service connection for a right shoulder disability, to include as secondary to a left shoulder disability, is new and material, and the claim for service connection is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claim of entitlement to service connection for a right shoulder disability was denied by a November 1995 rating decision, which is now final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2017).  The Veteran did not file a notice of disagreement with the November 1995 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-8; see also Buie, 24 Vet. App. at 251-52.  Thus, the November 1995 rating decision became final based on the evidence then of record.  38 U.S.C §§ 7104, 7105 (2012); 38 C.F.R. § 20.1105 (2017).  

At the time of the November 1995 rating decision, the evidence of record included the service treatment records.  In February 1991 the Veteran complained of pain in the right neck and supraclavicular muscle.  The right shoulder had a full range of motion, with no pain on movement.  In March 1991 the Veteran was diagnosed with a muscle strain of the right shoulder and supraclavicular muscle.  At treatment later in March 1991, the strain was noted to be resolving.  It was noted at September 1992 treatment for the left shoulder that the Veteran had right shoulder myofasciitis.  In August 1994, during the period of service that was under other than honorable conditions, the Veteran was diagnosed with a torn right rotator cuff tear after having pain following the shoulder giving way while lifting a box the month before. 

The additional evidence added to the record since the November 1995 rating decision includes October 1997 VA treatment notes showing right shoulder pain with decreased range of motion that interfered with functional tasks.  At November 2000 VA treatment the Veteran reported recurrence of right shoulder pain and stiffness that was aggravated by activity.  In October 2007, the Veteran reported at private treatment that he injured his right shoulder in July 2007 when a bus he was driving hit a pothole.  He was diagnosed with right shoulder pain, secondary to probable tendonitis, a possible rotator cuff tear, and possible rotator cuff tendonitis.  It was noted at May 2008 VA treatment that the Veteran had had chronic pain since military service and that the symptoms suggested impingement syndrome.  A December 2008 right shoulder MRI showed moderate acromioclavicular joint hypertrophy and supraspinatus and infraspinatus tendonitis without evidence of a frank rotator cuff tear.  In May 2009 the Veteran underwent right shoulder surgery.  It was noted that the Veteran reported an injury while driving a bus.  Since then he had anterior shoulder pain that radiated into the proximal right arm.  Subsequent VA treatment records show continued right shoulder pain.

In November 2015 a VA treating physician wrote that it was at least as likely as not that the current right shoulder disability arose from service, but did not consider whether the Veteran's disability was related to his eligible period of service.  At a December 2015 examination arranged through VA QTC Services, the examiner opined that the right shoulder disability was less likely than not related to the Veteran's honorable period of service.  It was noted that the Veteran sustained a right rotator cuff injury during the period of service that was not honorable. 

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidence suggests that the Veteran may have a right shoulder disability that is related to the honorable period of service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for a right shoulder disability is reopened.  The reopened claim is discussed in the remand section below.


ORDER

New and material evidence has been received, and the Veteran's service connection claim for a right shoulder disability, to include as secondary to a left shoulder disability, is reopened.


REMAND

The service treatment records from the period of honorable service show complaints of right shoulder pain and diagnoses of a muscle strain of the right shoulder and supraclavicular muscle, and right shoulder myofasciitis.  The December 2015 examiner's rationale did not include discussion of the treatment and diagnoses from this period of service.  The Court of Appeals for Veterans Claims has held that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, an opinion was not provided regarding service connection on a secondary basis to the left shoulder disability.  Therefore, a new examination must be obtained before the claim can be decided on the merits.  The examiner's rationale must include discussion of the relevant treatment and diagnoses from the period of honorable service and must include an opinion on service connection on a secondary basis.

VA treatment records to January 2016 have been associated with the claims file.  The RO should therefore attempt to obtain all relevant VA treatment records dated from January 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2016 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of the right shoulder disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability is related to service or was incurred in service.  The examiner should consider the diagnoses of muscle strain of the right shoulder and supraclavicular muscle and right shoulder myofasciitis from active service.  The period of active service from January 1994 to December 1994 that was under other than honorable conditions, during which the Veteran tore the right rotator cuff tear, cannot be considered.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability was caused or aggravated by the service-connected left shoulder disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, readjudicate the claim of service connection for a right shoulder disability, to include as secondary to the left shoulder disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


